Ed. F. MoFaddin, Justice, dissenting in part. I agree with that part of the Majority Opinion which refuses appellee, Missouri Pacific Truck Lines, Inc., the permit it sought between Little Bock and El Dorado. I can see no substantial difference between Missouri Pacific’s evidence here and that in the previous ease of Arkansas Best Freight v. Missouri Pacific Transportation Co., 233 Ark. 685, 348 S. W. 2d 694. While res judicata may not apply to the Commission’s findings, nevertheless our Opinion in the last cited case should have settled the issue. I dissent, however, from that part of the Majority Opinion which reverses the finding of the Commission in regard to Missouri Pacific’s desired permit between Little Bock and McGehee. I will not prolong this dissent by detailing the evidence. It is sufficient to say that I think the evidence sustained the Commission’s decision in awarding Missouri Pacific the desired permit to Mc-Gehee.